Exhibit 10.68

AMENDED EMPLOYMENT AGREEMENT –

ADVANCED EMISSIONS SOLUTIONS, INC. EXECUTIVE

(Bustard)

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amended Employment Agreement” or
“Agreement”) is made and entered into by and between C. Jean Bustard (the
“Executive”) and ADA-ES, the Executive and Advanced Emissions Solutions, Inc., a
Delaware corporation (“ADES” or the “Company”), as of September 19, 2014
(“Effective Date”).

RECITALS

WHEREAS, Executive is presently employed as the Chief Operating Officer (“COO”),
of Advanced Emissions Solutions, Inc., Chief Operating Officer (“COO”) of BCSI,
LLC, Manager of ADA-ES Intellectual Property, LLC and Manager of ADA-RCM6, LLC
(collectively referred to as “Current Roles”);

WHEREAS Executive and ADA are parties to an Employment Agreement (“Original
Employment Agreement”) originally entered into on May 1, 1997 by and between
Executive and ADA Environmental Solutions, LLC, as assigned to ADA;

WHEREAS Executive and Company desire to plan for changes in Executive’s Current
Roles and to provide for Executive’s transition and separation from employment
with the Company;

WHEREAS the Certificate of Incorporation and Bylaws of ADES along with other
documents set forth the indemnification of Executive in her actions in the
Current Roles (the “Indemnification”);

WHEREAS in her Current Roles, Executive receives a base pay of $298,700.00 per
annum (“2014 Base Pay”) and participates in the ADES Executive Compensation
program that includes short term and long term cash and equity incentive
payments and awards (the “STI and LTI Plans”);

WHEREAS Executive receives healthcare, dental and 401(k) match benefits from
ADES (“Continuing Benefits”) and vacation, holiday and other time-off benefits
(“Time-Off Benefits”);

WHEREAS Pursuant to the STI and LTI Plans and separate award documents including
various Restricted Stock Purchase Agreements and Performance Share Unit
Agreements (collectively the “Equity Award Agreements”), Executive presently has
outstanding the following unvested awards (the “Equity Awards”):

 

  a. 2013 restricted stock (“Restricted Stock’) – 4,634;

 

  b. 2013 Performance Share Units (“PSUs”) – Between 0 and 8,452 depending upon
the performance of the Company’s stock as specified in the applicable LTI Plans
and Equity Award Agreements in existence as of the date of termination;

 

  c. 2014 Restricted Stock – 4,226;

 

  d. 2014 PSUs – Between 0 and 13,094 depending upon the performance of the
Company’s stock as specified in the applicable LTI Plans and Equity Award
Agreements in existence as of the date of termination; and

WHEREAS Pursuant to the STI and LTI Plans, Executive presently has the right to
earn a short term incentive or other cash bonus based upon achievement by the
Company of certain performance goals in 2014 with a potential target value of
65% of Executive’s Base Pay if the Company achieves the goals (the “2014 STI
Bonus”).

Amendment to Employment Agreement (Bustard)



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Capitalized terms used but not defined herein have the meanings set forth in
the Original Employment Agreement.

2. Definitions. For purposes of this Amended Employment Agreement, the following
terms shall have the meanings specified below:

a. Board” means the Board of Directors of the Company.

b. “Code” means the Internal Revenue Code of 1986, as amended.

c. “Competitor” means any Person that directly competes with the Company or
Related Person by selling or licensing, or attempting to sell or license, any
products, services or technologies which are the same as or similar to the
products, services or technologies sold or licensed by the Company or Related
Person at any time, or from time to time, during the last two years prior to the
termination of the Executive’s employment with Company, or similar business
activities conducted during the six months period following the Executive’s
termination as a result of plans initiated prior to such termination, including
plans for acquisitions or joint ventures.

d. “Director” means a member of the Board.

e. “Disabled” means Executive has met one or more of the following criteria
(a) is eligible for permanent disability benefits under the Company’s disability
insurance benefits program in effect immediately prior to any Change in Control;
(b) has been determined by a third party (such as the Social Security
Administration) as unable to substantially perform the essential functions of
the job by reason of any medically determinable physical or mental impairment;
(c) has been determined to be disabled in accordance with a disability insurance
program that meets the requirements of Treasury Regulation
Section 1.409A-3(i)(4); or (d) Executive and the Board have mutually agreed in
writing that Executive is permanently disabled and cannot substantially perform
the essential functions of the job and the Board has sent the Executive written
notice that the Board deems the Executive to have met the criteria for being
disabled.

f. “ERISA” means the Employer Retirement Income Security Act of 1974, as
amended.

g. “Exchange Act” means the Securities Exchange Act of 1934, as amended.

h. “Non-Compete” means that the Executive will not, directly or indirectly,
alone or in association with any other Person, participate in the ownership,
management, operation, financing or control of, or be employed by or consult for
or otherwise render services to, any Competitor in the United States of America
or in any country in which the Company or a Related Person has conducted
business, or demonstrated its intention to conduct business, during the last two
years prior to the termination of the Executive’s employment. As point of
clarification, if the Executive complies with the Non-Solicit and Non-Divert
requirements of this Amendment, and can establish Executive will not use or
disclose any Company or Related Person confidential information, an Executive
will not be in violation of the Non-Compete by participating in, or being
employed by, or consulting for, trade associations or industry associations such
as (but not limited to) the Institute of Clean Air Companies or the American
Coal Council.

 

 

Amendment to Employment Agreement (Bustard)

  2  



--------------------------------------------------------------------------------

i. “Non-Divert” means Executive shall not (a) divert away or attempt to divert
away any business from the Company or Related Person to another company,
business, or individual or (b) interfere or attempt to interfere with any
transaction, agreement, prospective agreement, or corporate opportunity in which
Company or its predecessors in interest or any Related Person was involved at
any point during the last two years of Executive’s employment with Company

j. “Non-Solicit” means Executive will not directly or indirectly: (a) solicit,
entice, persuade or induce any then-current employee, agent or representative of
the Company or Related Person to terminate such person’s relationship with the
Company or Related Person or to become employed by any Person other than the
Company or Related Person; (b) approach any such Person for any of the foregoing
purposes; (c) authorize, solicit or assist in the taking of such actions by any
third party; or (d) hire or retain any such person, in each instance other than
an employee, agent, representative or other person who independently responded
to a general solicitation for employment or any third party which was not
specifically targeted to or reasonably expected to target the Company, its
agents, employees, or representatives without obtaining Company’s prior written
consent.

k. “Related Person” with regard to Company means (i) any “affiliate” as defined
in Rule 12b-2 promulgated under the Exchange Act, or (ii) any Person in which
the Company directly or indirectly holds an ownership interest of 15% or more.

l. “Subsidiary” has the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act.

m. “Total Compensation” means, in the aggregate, the Executive’s short and long
term cash compensation (including Base Salary, bonuses or other cash
incentives), short and long term equity compensation such as awarded options,
restricted stock and/or performance share units, any other awards or payments
authorized by the Compensation Committee of the Board, and Benefits provided as
part of employee or Executive Compensation Plans in effect immediately prior to
Executive’s Notice Date.

3. ADA-ES hereby assigns its rights and obligations under the Original
Employment Agreement to Company, and Company agrees to accept the assignment and
assume the rights and obligations of ADA-ES under the Original Employment
Agreement. Executive acknowledges such assignment and assumption and agrees that
the Original Employment Agreement will continue in full force and effect as
between Executive and Company.

4. Change of Current Roles and Separation From Employment.

 

  a. Effective September 19, 2014, Executive hereby resigns from all Current
Roles other than as COO of ADES (“Retained Role”).

 

  b. Executive shall be employed by Company in her Retained Role, as amended in
Section 4.a above, through December 31, 2014 (“Retirement Date”), at which time
she shall retire and resign from her Retained Role. While Executive remains
subject to Termination pursuant to Section 5 of this Agreement, regardless of
any termination of Executive’s employment prior to December 31, 2014 for any
reason or no reason, Executive shall:

 

  i. continue to be paid her 2014 Base Pay in 8 equal installments of $11,488.46
less all applicable deductions and withholdings required by law, on the
Company’s established payroll dates (bi-weekly) through December 31, 2014 paid
by direct deposit into the account Executive has designated for payroll
deposits;

 

 

Amendment to Employment Agreement (Bustard)

  3  



--------------------------------------------------------------------------------

  ii. shall be paid her 2014 STI Bonus that is earned, vested and determinable
for the year ended December 31, 2014 under the STI Plan, which bonus amount
shall be paid to Executive no later than March 15, 2015; and

 

  iii. be paid her accrued, earned and unpaid vacation time as of December 31,
2014 no later than January 2, 2015.

 

  c. Upon Executive’s Retirement Date and after receipt of a release of claims
from Executive on the Company’s standard form, Company will, as consideration
for such release and Executive’s covenants set forth in this Agreement, pay
Executive the following:

 

  i. 52 equal installments of $11,488.46 less all applicable deductions and
withholdings required by law, on the Company’s established payroll dates
(bi-weekly) commencing on the first payroll date thereafter over a two year
period, for a total amount of $597,400.00 less all applicable deductions and
withholdings required by law, paid by direct deposit into the account you have
designated for payroll deposits;

 

  ii. a single lump sum of $24,384.60 which sum represents the cost of obtaining
replacement medical, dental and vision coverage for eighteen months paid on the
first payroll date after the Retirement Date; and

 

  iii. any Equity Awards that remain unvested shall accelerate and become fully
vested as of the Retirement Date as further described in Section 5.II.d below
with the term “Termination Date” therein having the same meaning as Retirement
Date.

 

  d. After the Retirement Date, all of Executive’s pre- and post-employment
obligations to maintain the confidentiality of information and to assign
intellectual property rights to the Company for the periods of time specified by
the Original Employment Agreement, or any other written agreement between the
parties, shall remain in full force and effect. In addition, the Executive
agrees to comply with the Non-Solicit, Non-Divert and Non-Compete requirements
of this Agreement for a period of twenty-four (24) months after the Retirement
Date.

5. Notwithstanding the provisions set forth above in Section 4, either Executive
or Company may terminate Executive’s employment at any time prior to
December 31, 2014 for any reason as set forth below:

I. Notice of Termination.

a. Notice Required. Either Executive or the Company may terminate Executive’s
employment for any reason by giving the other party written notice of such
termination (the date of such notice, the “Notice Date”). Company shall provide
notice to Executive at Executive’s home address on file with Company in the
Executive’s employee records. Executive shall provide notice to Company:

Advanced Emissions Solutions, Inc.

9135 S. Ridgeline Blvd., Ste 200

Highlands Ranch, CO 80129

Attn: CEO

 

 

Amendment to Employment Agreement (Bustard)

  4  



--------------------------------------------------------------------------------

with a copy to:    Julie Herzog, Esq.    Fortis Law Partners LLC   
1900 Wazee Street, Suite 300    Denver, CO 80202

b. Termination Date. Termination shall be effective on the date specified in the
notice sent by the party terminating the Executive’s employment (the
“Termination Date”).

c. Notice Period. The period commencing on the Notice Date and ending on the
Termination Date (the “Notice Period”).

d. Executive Duties During Notice Period. During the Notice Period, the Company
shall be entitled to allocate other duties and responsibilities to the Executive
but is not obliged to assign any duties to, or provide any work for, the
Executive. Company shall be entitled to exclude the Executive from any premises
of the Company and/or to require Executive not to communicate with clients,
suppliers, employees, agents or representatives of the Company or any Related
Person, provided that the Company shall continue to pay the Executive’s Total
Compensation on the dates and at the rate payable immediately prior to the
Notice Date. During any Notice Period, unless the Company’s CEO or EVP consents
in writing, the Executive may not perform any work, whether paid or unpaid, for
any other Person other than the Company or, at the Company’s request, one of its
Related Persons, provided that the Company shall continue to pay the Executive’s
Total Compensation as described above.

e. Resignation of All Other Positions. If the Executive’s employment is
terminated for any reason, effective on the Termination Date the Executive shall
be deemed to have resigned from all positions that the Executive holds as an
officer or member of the board of directors (or a committee thereof) of the
Company or any Related Person.

II. Compensation For Early Termination of Executive’s Employment for Any Reason.

Except as otherwise contemplated above, if either party terminates Executive’s
employment at any time during the Executive’s employment with the Company, in
any role, or if the Executive becomes Disabled or becomes deceased while
actively employed by the Company, during the term of this Agreement, the
following provisions shall apply:

 

  a. The terminating party shall provide written notice of termination to the
other party and the Termination Date will be established as specified above. If
the Executive becomes Disabled, the Termination Date shall be the date of the
Company’s written notice to the Executive that the Company deems the Executive
to be disabled in accordance with the criteria, or as otherwise agreed by
Executive and the Company. In the event the Executive becomes deceased while
actively employed by the Company, the date of death shall be considered to be
the Termination Date.

 

  b. Company shall pay the Executive for all Total Compensation (including
vested Benefits) due and owing the Executive as of the Termination Date or as
required by law, such as ERISA or the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”) and similar requirements.

 

  c. The Company shall pay Executive the amounts specified in Section 4.b above.

 

 

Amendment to Employment Agreement (Bustard)

  5  



--------------------------------------------------------------------------------

  d. With regard to the Equity Awards:

 

  i. Notwithstanding the plan and Equity Award Agreements pursuant to which any
Restricted Shares were issued, the number of Restricted Shares that have not
vested prior to the Termination Date shall vest in full as of the Termination
Date. To satisfy tax withholding obligations with respect to the Restricted
Shares, Executive may authorize Company to transfer to Company up to the number
of Restricted Shares that have an aggregate fair market value, based on the
share price as of the close of trading on the Termination Date, equal to any
applicable federal, state and local income and employment tax withholding
obligations by providing written notice to Company. You acknowledge that the
vested Restricted Shares referenced above, less any shares you authorize Company
to transfer to Company for tax withholding purposes, will be vested and released
to you promptly after the Termination Date via your ADES stock account with
Computershare, Inc.

 

  ii. Notwithstanding the plan and Equity Award Agreements pursuant to which any
PSUs were issued, the total number and value of the PSUs that have not been
vested prior to the Termination Date shall be determined by calculating total
stockholder returns against the common stock returns of the established Company
peer group in accordance with the applicable long term incentive plan using the
Termination Date as the ending date of the applicable performance period. If
greater than zero, such calculated value shall be paid to the Executive, in
Company stock (the PSU Shares”) no later than thirty days after the Termination
Date. In accordance with the LTI Plans and applicable Equity Award Agreements,
to satisfy your tax withholding obligations with respect to the PSU Shares, you
may authorize Company to transfer to Company up to the number of PSUs Shares
allowed by the Equity Award Agreement by providing written notice to Company.

 

  e. All of Executive’s pre- and post-employment obligations to maintain the
confidentiality of information and to assign intellectual property rights to the
Company for the periods of time specified by the Original Employment Agreement,
or any other written agreement between the parties, shall remain in full force
and effect after the Termination Date. In addition, the Executive agrees to
comply with the Non-Solicit, Non-Divert and Non-Compete requirements of this
Agreement for a period of twenty-four (24) months after the Termination Date.

 

  f. In the event the Executive is deceased, within thirty (30) days after the
Termination Date, Company shall pay to the Executive’s estate, executor or
designated beneficiaries, or any other party designated by the Executive, in
writing or as otherwise instructed by a court of law, to receive payments in the
event of the Executive’s death all Total Compensation (including vested
Benefits), other cash payments and Equity Awards due and owing the Executive as
of the Termination Date in accordance with this Agreement.

6. Section 409A Payment and Ordering Rules. The Company and the Executive intend
that payments or benefits payable under this Amendment shall not be subject to
the accelerated or additional tax or interest imposed pursuant to Code
Section 409A, and the provisions of this Agreement shall be construed and
administered in accordance with this intent. Payments under Section 4 and 5
above are intended to qualify to the maximum extent possible as “short-term
deferrals” to which Code Section 409A does not apply, pursuant to Treasury
Regulation Section 1.409A-1(b)(4). Any payments that do not so

 

 

Amendment to Employment Agreement (Bustard)

  6  



--------------------------------------------------------------------------------

qualify are intended to be excluded from the application of Code Section 409A
pursuant Treasury Regulation Section 1.409A-l(b)(9)(iii) (which excludes from
the application of Code Section 409A certain payments made upon an “involuntary
separation from service”). To the extent that payments made pursuant to
Section 4 are made upon an “involuntary separation from service” but exceed the
amount excludible from the application of Code Section 409A set forth in
Treasury Regulation Section 1.409A-l(b)(9)(iii), the exclusion will first be
applied to any continued health and welfare benefits payable under Section 4 (to
the extent such benefits are subject to Code Section 409A and are payable within
six (6) months from the Employee’s “separation from service,” as defined for
purposes of Code Section 409A (the “Delayed Payment Date”)) and thereafter to
the cash payments that are payable closest in time to the Termination Date,
until the amount excludible has been applied in full. Any payments under
Section 4 that are not excluded from the application of Code Section 409A and
that are payable prior to the Delayed Payment Date shall be withheld by the
Company and paid to Executive on the Delayed Payment Date or as soon thereafter
as is administratively feasible. For purposes of this Section, the right to any
payment to be made in a series of installment payments shall be treated as the
right to a series of separate payments pursuant to Treasury Regulation
Section 1.409A-2(b)(2)(iii). Nothing in this Section shall prohibit the Company
and Executive from making use of any other exclusion from the application of
Code Section 409A that may be applicable to a payment or benefit hereunder.

7. Business Relationships and Goodwill. The parties hereto agree that in the
course of the Executive’s employment with the Company, the Executive has
provided services to the Company that have been unique and has been and will
continue to be entrusted with the confidential information of the Company and
Related Persons, and will also develop personal relationships with, and
knowledge of, the Company’s customers and prospective customers and their
affairs and requirements. Executive acknowledges and agrees that there is a risk
and opportunity for any person given such responsibility, specialized training,
and confidential information to misappropriate the trade secrets, relationships,
business and goodwill existing between the Company and the Company’s current and
prospective customers, members, stockholders, vendors and investors. Executive
therefore acknowledges and agrees as follows:

 

  a. It is fair and reasonable for the Company to take steps to protect itself
from the risk of misappropriation of confidential information and goodwill.

 

  b. Company’s interest in restraining Executive from competing with the Company
or harming Company’s competitive advantage in accordance with this Agreement is
justified.

 

  c. The Non-Compete, Non-solicit and Non-Divert covenants are designed to
enforce Company interests and that any limitations as to time, geographic scope
and scope of activity to be restrained as defined herein are reasonable and do
not impose a greater restraint than is necessary to protect the goodwill or
other business interest of the Company.

 

  d. The consideration to be paid by Company in accordance with this Agreement
is sufficient and adequate and Executive will not challenge the enforceability
or scope, and agrees to abide by the Non-Complete, Non-Solicit and Non-Divert
covenants as specified herein.

 

  e. Executive will notify all future Persons with which Executive becomes
affiliated or employed of the restrictions set forth in this Agreement, the
Agreement and any other agreement between the parties with regard to the
protection of Company confidential information, prior to the commencement of any
such affiliation or employment and consents to the Company providing such notice
as well.

 

 

Amendment to Employment Agreement (Bustard)

  7  



--------------------------------------------------------------------------------

8. Breach of Obligations. If the Company breaches Section 4 of this Agreement or
otherwise fails to make the required payments to Executive and fails to cure
such breach within ten days after written notice from Executive, the
Non-Compete, Non-Solicit and Non-Divert shall terminate immediately. If the
Executive breaches any of the provisions of this Agreement, or the Agreement, or
any other agreement between the parties with regard to the confidentiality of
information, the Executive’s rights to any further consideration or payments
under this Agreement shall terminate as of the date of any such breach.

9. Severability and Reformation. If any one or more of the terms, provisions,
covenants or restrictions of this Agreement shall be determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions shall remain in full force and
effect, and the invalid, void or unenforceable provisions shall be deemed
severable. Moreover, if any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be reformed by limiting and
reducing it to the minimum extent necessary, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear.

10. Cooperation. Executive agrees that, following termination of employment for
any reason, the Executive shall reasonably assist and cooperate with Company
with regard to any matter or project in which the Executive was involved during
the Executive’s employment with the Company, including but not limited to any
litigation that may be pending or arise after such termination of employment.
Further, the Executive agrees to notify Company at the earliest opportunity of
any contact that is made by any third parties concerning any such matter or
project. Company shall not unreasonably request such cooperation of Executive
and shall compensate Executive for Executive’s time or expenses associated with
such cooperation and assistance.

11. Remedies. Executive acknowledges and agrees that any breach or threatened
breach by Executive of any of the provisions of this Agreement, the Agreement or
any other agreement between the parties with regard to the confidentiality of
information would result in irreparable harm to Company for which monetary
damages would be inadequate or difficult or impossible to ascertain.
Accordingly, and notwithstanding anything to the contrary herein, in addition to
any other remedies available to the Company at law or in equity, the Company
shall be entitled, at any time, to injunctive relief in any court of competent
jurisdiction to prevent or stop any such breach, threatened breach or continuing
breach by Executive. In the event of any such action, the prevailing party (as
determined by the court in such proceeding) shall be entitled to recover all
reasonable costs and expenses incurred by such party in connection therewith,
including reasonable attorneys’ fees and costs. Executive agrees that the
duration of any confidentiality, Non-Compete, Non-Solicit and Non-Divert
obligations shall be extended by the period of time in which the Executive is in
breach of those obligations.

12. Nonexclusivity of Rights. Unless otherwise required by law, nothing in this
Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by Company for
which the Executive may qualify. Vested benefits and other amounts that the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of, or any contract or agreement with, Company on or after the
Termination Date shall be payable in accordance with such plan, policy,
practice, program, contract or agreement, as the case may be, except as modified
by this Agreement. Except as provided in this Agreement, the Employee waives all
of the Employee’s rights to receive severance payments and benefits under any
severance plan, policy or practice of Company or any entity merged with or into
Company (or any part thereof) or that acquires Company or all or substantially
all of its assets. Unless prohibited by law, nothing herein shall be construed
to preclude the Company from seeking to recover from Employee compensation or
benefits paid to Employee that Employee was not eligible or otherwise entitled
to receive. Notwithstanding any other provisions in this Agreement to the
contrary, any compensation paid to the Executive pursuant to this Agreement or
any other agreement or

 

 

Amendment to Employment Agreement (Bustard)

  8  



--------------------------------------------------------------------------------

arrangement with the Company that is subject to recovery under any law,
government regulation or stock exchange listing requirement will be subject to
such deductions and clawback as are required to be made pursuant to such law,
government regulation or stock exchange listing requirement.

13. Counterparts. This Agreement may be executed in any number of counterparts,
and any such counterpart may be transmitted electronically or by facsimile
transmission, and each of such counterparts, whether an original, an electronic
copy, or facsimile of an original, shall be deemed to be an original and all of
such counterparts together shall constitute a single agreement.

14. Entire Agreement. The Agreement as amended by this Agreement is hereby
ratified and affirmed and shall continue in full force and effect. Subject to
the Equity Award Agreements (as amended hereby), and your Indemnification
described in the Recitals herein, this Agreement represents the entire agreement
and understanding between you and Company, your employment with and separation
as an employee from Company and the events leading thereto and associated
therewith, and supersedes and replaces any and all prior agreements and
understandings concerning your employment relationship with Company. To the
extent the terms of the Agreement and this Agreement differ from or are
inconsistent with those in any Executive Compensation Plan, long term or short
term compensation or incentive plan, any equity incentive program, any
restricted stock award agreement, or performance share unit award agreement
which was approved by the Board or entered into between the Executive and the
Company (or its predecessors in interest) prior to the Effective Date of this
Agreement, the terms of the Agreement and this Agreement shall control. To the
extent the terms of the Agreement and this Agreement differ from or are
inconsistent with each other, the terms of this Agreement shall control.

15. Golden Parachute Cutback. It is the intention of the parties that the
Executive receive the maximum after-tax amount of any payment, award, benefit or
distribution (or any acceleration of any payment, award, benefit or
distribution) by the Company (or any of its Related Persons) or any entity which
effectuates a Change in Control (or any of its Related Persons) to or for the
benefit of Executive (whether pursuant to the terms of this Agreement or
otherwise) (a “Change in Control Payment”). Therefore, notwithstanding anything
in this Agreement to the contrary, if (i) any Change in Control Payment would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), and (ii) the reduction of such Change in Control Payment to an amount
which, when taking into account the payment of any Excise Tax owed, would
provide the Executive with a greater after-tax amount than if such Change in
Control Payment were not reduced (including reducing the amount to the maximum
amount that does not give rise to the Excise Tax (the “Safe Harbor Cap”)) then
the amounts payable to Executive under this Agreement shall be reduced (but not
below zero) to that amount which allows the Executive to receive the maximum
after-tax amount. In determining such after tax amount, the Company shall be
entitled to rely on such information as the Executive provides relating to the
Executive’s individual tax circumstances. The reduction of the amounts payable
hereunder, if applicable, shall be made by reducing first severance payments,
then any bonus and then any benefits, as applicable.

 

 

Amendment to Employment Agreement (Bustard)

  9  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

COMPANY: Advanced Emissions Solutions, Inc. By:  

/s/ Michael D. Durham

  Michael D. Durham, President and Chief   Executive Officer

 

Executive:

/s/ C. Jean Bustard

C. Jean Bustard, an individual

 

Acknowledged and Agreed:    

ADA-ES, Inc.

    By:  

/s/ Christine B. Amrhein

      Name:  

Christine B. Amrhein

      Title:  

Secretary

 

 

Amendment to Employment Agreement (Bustard)

  10  